Taft, C. J.,
dissents for the reasons stated in his dissenting-opinion in the case of Ohio Fuel Gas Co. v. Public Utilities Commission, 174 Ohio St., 585, and especially for the reasons that *584the syllabus and judgment in the instant case are inconsistent with and cannot be reconciled on any reasonable basis with (1) the opinion by the court in City of Cleveland v. Public Utilities Commission (1956), 164 Ohio St., 442, 444 et seq., 132 N. E. (2d), 216 (concurred in by Judges Matthias, Zimmerman, Stewart, Bell and Taft), (2) the syllabus and judgment in Ohio Fuel Gas Co. v. Public Utilities Commission (1960), 171 Ohio St., 10, 167 N. E. (2d), 496 (concurred in by Judges Zimmerman, Taft, Matthias, Bell and Peck), and (3) the judgments in both Cincinnati Gas & Electric Co. v. Public Utilities Commission (1962), 173 Ohio St., 473, 184 N. E. (2d), 84 (concurred in by Chief Justice Weygandt and Judges Zimmerman, Taft, Matthias and Bell), and Ohio Edison Co. v. Public Utilities Commission (1962), 173 Ohio St., 478, 184 N. E. (2d), 70 (concurred in by Chief Justice Weygandt and Judges Zimmerman, Taft, Matthias, Bell and Griffith).
The apparent effect of the syllabus and decision in the instant case will be to require the ratepayers to provide the utility with an amount which is over $112,000 more than the reasonable annual cost of an amount of capital equal to the agreed RCNLD rate base, and thus with the reasonable annual cost of an amount of capital almost two million dollars ($112,000 is 5.8 fo of $1,930,000 -¡-) in excess of the agreed upon RCNLD rate base.
Gibson, J., concurs in the above dissenting opinion and also in the dissenting opinion referred to therein. (For dissenting opinion by Gibson, J., see page 601.)